From a judgment for $1,300 in favor of appellees (plaintiffs below) in a suit against appellant (defendant below) to recover a commission for the sale of real estate, this appeal has been prosecuted.
The appellant saved no record in the district court upon which to base an appeal; requested neither findings of fact nor conclusions of law; and does not contend fundamental error was committed by the trial court.
The district court made findings of fact, which, together with the admitted facts, amply support the judgment. No objection thereto was made, nor any exception taken.
We have often decided that under such a state of the record no relief can be granted here.
The judgment of the district court will be affirmed.
It is so ordered.
SADLER, C.J., and HUDSPETH, BICKLEY, and ZINN, JJ., concur.
                        On Motion for Rehearing.